Exhibit 10.3
INDEMNIFICATION AGREEMENT
THIS AGREEMENT is made the [ ] day of [ ], 2010 by and between Endurance
Specialty Holdings Ltd., a Bermuda company (the “Company”), and [Executive], who
serves as an officer of the Company on the date hereof (the “Indemnitee”).
WHEREAS, the Indemnitee serves as an officer of the Company;
WHEREAS, the Company wishes the Indemnitee to continue to serve as an officer of
the Company and the Indemnitee is willing, under certain circumstances, to
continue in such capacity; and
WHEREAS, as an inducement to continued service as a officer by the Indemnitee
and its other directors and officers, the Company has determined to provide
additional protection to the Indemnitee as set forth herein.
NOW, THEREFORE, in consideration of the Indemnitee’s continued and future
service to the Company, the parties agree as follows:

1.   Indemnification. The Company agrees to indemnify the Indemnitee to the full
extent permitted by Bermuda law and the Company’s Bye-Laws, as each exists now
and as each may be amended in the future to permit additional indemnification
for the Indemnitee.   2.   Payment of Expenses. Without limiting the
indemnification provided in Section 1 and subject to the limitations, terms and
conditions of this Agreement, including, but not limited to, the limitations in
Section 9, the Company agrees, to the fullest extent permitted by applicable law
and the Company’s Bye-Laws as in effect at any time during the term of this
Agreement, to pay all costs, charges and other expenses, including, but not
limited to, attorneys’ fees, costs of appearance, attachment and similar bonds
(hereinafter referred to as “Expenses”) incurred by the Indemnitee in connection
with any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative (including, but not limited to,
any action by or in the right of the Company), to which the Indemnitee is, was
or at any time becomes a party, or is threatened to be made a party, by reason
of the fact that the Indemnitee is, was or at any time becomes a director,
officer, employee, agent or fiduciary of the Company, or is or was serving or at
any time serves at the request of the Company as a director, officer, employee,
agent, or fiduciary of another corporation, partnership, joint venture, trust or
other enterprise or with respect to any employee benefit plan (or its
participants or beneficiaries) of the Company or any such other enterprise as
such Expenses accrue and, in any event, within twenty (20) days after the
Company has received written request therefor from or on behalf of the
Indemnitee. The Company shall continue to make such payments unless and until
there has been a final adjudication by a court of competent jurisdiction
establishing that the Indemnitee is not entitled to payment of such Expenses in
accordance with Section 9 of this Agreement.

 

 



--------------------------------------------------------------------------------



 



3.   Maintenance of D&O Insurance. The Company currently maintains directors’
and officers’ liability insurance with a limit of coverage of $70,000,000 (the
“D&O Policies”).

  a.   So long as the Indemnitee shall continue to serve in any capacity
described in Section 2 and thereafter so long as the Indemnitee shall be subject
to any possible action, suit or proceeding by reason of the fact that the
Indemnitee served in any of said capacities, the Company will purchase and
maintain in effect for the benefit of the Indemnitee one or more valid, binding
and enforceable policies of directors’ and officers’ liability insurance
providing, in all respects, coverage and amounts at least comparable to that
provided pursuant to the D&O Policies.     b.   Notwithstanding Section 3(a),
the Company shall not be required to maintain directors’ and officers’ liability
insurance in effect if such insurance is not reasonably available or if, in the
reasonable business judgment of the Board of Directors of the Company (the
“Board”) as it may exist from time to time, either (i) the premium cost for such
insurance is substantially disproportionate to the amount of insurance or
(ii) the coverage is so limited by exclusions that there is insufficient benefit
provided by such insurance.     c.   If the Company, acting under Section 3(b),
does not purchase and maintain in effect directors’ and officers’ liability
insurance, the Company shall indemnify and hold harmless the Indemnitee to the
full extent of the coverage which would otherwise have been provided by the D&O
Policies.     d.   The Company shall pay all Expenses incurred by the Indemnitee
in connection with any action, suit or proceeding to enforce the Indemnitee’s
rights under the D&O Policies.

4.   Procedure for Requesting Indemnification and Payment of Expenses. To obtain
indemnification and payment of Expenses under this Agreement, the Indemnitee
shall submit to the Company a written request, including therein or therewith
such documentation and information as is reasonably available to the Indemnitee
and is reasonably necessary to determine whether and to what extent the
Indemnitee is entitled to indemnification. The Secretary of the Company shall,
promptly upon receipt of such a request for indemnification, advise the Board in
writing that the Indemnitee has requested indemnification. Any determination as
to the eligibility of an Indemnitee to indemnification and/or payment of
Expenses shall be made:

  a.   by the Board, by a majority vote at a meeting duly constituted by a
quorum of directors not party to the proceedings or matter with regard to which
the indemnification is, or would be claimed; or     b.   in the case such a
meeting cannot be constituted by lack of a disinterested quorum, by independent
legal counsel in a written opinion.

 

2



--------------------------------------------------------------------------------



 



5.   Presumptions and Effect of Certain Proceedings.

  a.   In making a determination with respect to entitlement to indemnification
or payment of Expenses hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification or
payment of Expenses under this Agreement if Indemnitee has submitted a request
for indemnification or payment of Expenses in accordance with Section 4 of this
Agreement, and the Company shall have the burden of proof to overcome that
presumption in connection with the making of any determination contrary to that
presumption.     b.   If the person, persons or entity empowered or selected
pursuant to Section 4 to determine whether Indemnitee is entitled to
indemnification or payment of Expenses hereunder shall not have made a
determination within thirty (30) days after receipt by the Company of the
request therefor, the requisite determination of entitlement shall be deemed to
have been made and Indemnitee shall be entitled to indemnification and/or
payment of Expenses hereunder.     c.   The termination of any action, suit or
proceeding by judgment, order, settlement, conviction, a plea of nolo contendere
or its equivalent, or an entry of an order of probation prior to judgment, does
not create a presumption that Indemnitee is not entitled to indemnification
and/or payment of Expenses hereunder.

6.   Defense of Claims. With respect to any action, suit or proceeding described
in Section 2, the Company may elect to assume the investigation and defense of
such action, suit or proceeding with counsel it selects with the consent of the
Indemnitee, which consent shall not be unreasonably withheld. After notice to
the Indemnitee from the Company of its election to assume the investigation and
defense of such action, suit or proceeding, the Company shall not be liable to
the Indemnitee under this Agreement for any expenses subsequently incurred by
the Indemnitee in connection with the investigation and defense of such action,
suit or proceeding other than for services requested by the Company or the
counsel it selected. The Indemnitee shall have the right to employ his own
counsel, but the expenses incurred by the Indemnitee after notice from the
Company of its assumption of the investigation and defense shall be at the
expense of the Indemnitee. Notwithstanding the foregoing, however, the
Indemnitee shall be entitled to separate counsel in any action, suit or
proceeding brought by or on behalf of the Company or as to which counsel for the
Indemnitee reasonably concludes that there is a conflict of interest between the
Company and the Indemnitee, provided that the Company shall not be required to
pay the expenses of more than one such separate counsel for persons it is
indemnifying in any one action, suit or proceeding unless the counsel originally
chosen to represent such Indemnitees as a group reasonably concludes that
substantial and material conflicts of interest prevent such counsel from acting
for the Indemnitees as a single client.

 

3



--------------------------------------------------------------------------------



 



7.   Indemnitee’s Reimbursement. The Indemnitee agrees to reimburse the Company
for all amounts paid by the Company pursuant to this Agreement in the event and
to the extent, but only in the event and only to the extent, that there is a
final adjudication by a court of competent jurisdiction establishing that the
Indemnitee is not entitled to be so indemnified or to have such amounts paid by
the Company.

8.   Contribution. If the indemnification or payment of Expenses provided by
this Agreement should be unavailable or insufficient to hold the Indemnitee
harmless, then the Company agrees that, for purposes of this Section, the
Company shall be treated as if it were a party to the threatened, pending or
completed action, suit or proceeding in which the Indemnitee was involved and
that the Company shall contribute to the amounts paid or payable by the
Indemnitee as a result of Expenses, judgments for both compensatory and punitive
damages, fines, penalties and amounts paid in settlement. The amount of
contribution provided by this Section shall be determined by (i) the relative
benefits accruing to the Company on the one hand and the Indemnitee on the other
which arose out of the acts or omissions underlying the threatened, pending or
completed action, suit or proceeding in which the Indemnitee was involved,
(ii) the relative fault of the Company on the one hand and the Indemnitee on the
other in connection with such acts or omissions, and (iii) any other equitable
considerations appropriate under the circumstances. For purposes of this
Section, the relative benefits of the Company shall be deemed to be the benefits
accruing to it and the relative benefit of the Indemnitee shall be deemed to be
an amount not greater than the Indemnitee’s annual base salary or Indemnitee’s
compensation from the Company plus any personal benefit received from such acts
or omissions. The relative fault shall be determined by reference to, among
other things, the fault of the Company and all of its directors, officers,
employees and agents (other than the Indemnitee), as a group and treated as one
entity, on the one hand, and the Indemnitee’s and such group’s relative intent,
knowledge, access to information and opportunity to have altered or prevented
the act or omission on the other hand.

9.   Limitations on Indemnification, Advancement and Contribution.
Notwithstanding anything in the foregoing to the contrary, the Company shall not
be liable under this Agreement to make any indemnity payment, advancement of
Expenses or contribution in connection with any action, suit or proceeding:

  a.   to the extent that payment is actually made, or for which payment is
available, to or on behalf of the Indemnitee under an insurance policy, except
in respect of any amount in excess of the limits of liability of such policy or
any applicable deductible for such policy;     b.   to the extent that payment
has or will be made to the Indemnitee by the Company otherwise than pursuant to
this Agreement;     c.   to the extent that there was a final adjudication by a
court of competent jurisdiction that the Indemnitee is liable for fraud or
dishonesty in relation to the Company;

 

4



--------------------------------------------------------------------------------



 



  d.   to the extent the application of such provision is prohibited under the
Bermuda Companies Act 1981, as amended from time to time; or     e.   To the
extent of any “short swing profit” disgorgement or similar liability arising
under Section 16(b) of the U.S. Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

10.   Enforcement of Indemnitee’s Rights. The Indemnitee shall have the right to
enforce this Agreement in any court of competent jurisdiction if the Company
either fails to indemnify the Indemnitee or fails to advance Expenses pursuant
to the Company’s Bye-Laws or this Agreement. The Company agrees to stipulate in
any such suit that the Company is bound by all the provisions of this Agreement
and is precluded from making any assertion to the contrary. The burden of proof
shall be on the Company in any such suit to demonstrate by the weight of the
evidence that the Indemnitee is not entitled to indemnification or advance
payment of Expenses. The Indemnitee’s Expenses incurred in establishing his
right to indemnification or advancement of Expenses, in whole or in part, in any
such action (or settlement thereof) shall be paid by the Company as they accrue
and, in any event within twenty (20) days after the Company has received written
request therefore from or on behalf of the Indemnitee. The Company shall
continue to make such payments unless and until there has been a final
adjudication by a court of competent jurisdiction establishing that the
Indemnitee is not entitled to indemnification or advance payment of Expenses, in
which event the Indemnitee agrees to reimburse the Company for all amounts paid
under this Section 10.

11.   Change in Control. The Company agrees that if there is a Change in
Control, as defined below, of the Company (other than a Change in Control which
has been approved by a majority of the Board who were directors immediately
prior to such Change in Control), then (a) any determination with respect to an
Indemnitee’s eligibility to receive payment of Expenses under this Agreement
shall be made by the members of the Board who were directors immediately prior
to such Change in Control and (b) with respect to all other matters thereafter
arising concerning the rights of the Indemnitee to indemnity payments and
payments of Expenses under this Agreement, the Company shall seek legal advice
only from special, independent counsel selected by the Indemnitee with the
consent of the Company (which consent shall not be unreasonably withheld), and
who has not otherwise performed services for the Company within the last five
years (other than in such capacity and in connection with such matters). Such
counsel, among other things, shall render a written opinion to the Company and
the Indemnitee as to whether and to what extent the Indemnitee would be
permitted to be indemnified under this Agreement and applicable law. The Company
agrees to be bound by such written opinion of the special, independent counsel,
to pay the reasonable fees of such counsel and to fully indemnify such counsel
against any and all expenses (including attorneys’ fees), claims, liabilities
and damages arising out of or relating to this Agreement or counsel’s engagement
pursuant hereto.

 

5



--------------------------------------------------------------------------------



 



A “Change in Control” for purposes of this Agreement shall be deemed to have
occurred upon the earliest to happen of the following:

  a.   The acquisition, in one or more transactions, of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) by any person or
entity or any group of persons or entities who constitute a group (within the
meaning of Rule 13d-3 of the Exchange Act), other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or a
subsidiary, of any securities of the Company if, as a result of such
acquisition, such person, entity or group either (i) beneficially owns (within
the meaning of Rule 13d-3 under the Exchange Act), directly or indirectly, more
than 30% of the Company’s outstanding voting securities entitled to vote on a
regular basis for a majority of the members of the Board or (ii) otherwise has
the ability to elect, directly or indirectly, a majority of the members of the
Board;     b.   A change in the composition of the Board such that a majority of
the members of the Board are not Continuing Directors. A “Continuing Director”
means, as of any date of determination, any member of the Board who (i) was a
member of the Board on the date of this Agreement, or (ii) was nominated and
elected to such Board with the affirmative vote of a majority of the Continuing
Directors who were members of the Board at the time of such nomination or
election; or     c.   The shareholders of the Company approve (i) a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 50% of the total voting power represented by the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or (ii) a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company (in one or more transactions) of all or substantially all of the
Company’s assets.

12.   Settlement. The Company shall not be liable to indemnify the Indemnitee
under this Agreement for any amounts paid in settlement of any action, suit or
proceeding without its written consent, which consent shall not be unreasonably
withheld. The Company shall not settle any action, suit or proceeding which
would impose any penalty or limitation on the Indemnitee without the
Indemnitee’s written consent, which consent shall not be unreasonably withheld.
In the event that consent is not given and the parties hereto are unable to
agree on a proposed settlement, independent legal counsel shall be retained by
the Company, at its expense, with the consent of the Indemnitee, which consent
shall not be unreasonably withheld, for the purpose of determining whether or
not the proposed settlement is reasonable under all of the circumstances, and if
independent legal counsel determines the proposed settlement is reasonable, the
settlement may be consummated without the consent of the other party.

 

6



--------------------------------------------------------------------------------



 



13.   Company Subrogation Rights. In the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of the Indemnitee against any person or organization
and the Indemnitee shall execute all papers required and shall do everything
that may be reasonably necessary to secure such rights.

14.   Non-Exclusive. Nothing in this Agreement shall diminish or otherwise
restrict, and this Agreement shall not be deemed exclusive of, the Indemnitee’s
rights to indemnification or advancement of Expenses under any provision of
Bermuda law or the Bye-Laws of the Company or otherwise.

15.   Notice to the Company. The Indemnitee will promptly notify the Company of
any threatened, pending or completed action, suit or proceeding against the
Indemnitee described in Section 2. The failure to notify or promptly notify the
Company shall not relieve the Company from any liability which it may have to
the Indemnitee otherwise than under this Agreement, and shall relieve the
Company from liability hereunder only to the extent the Company has been
prejudiced.

16.   Notices. Any notice that is required or permitted to be given under this
Agreement shall be in writing and shall be personally delivered or deposited in
the United States mail, certified or registered mail with proper postage prepaid
and addressed:

If to the Company, to:

Endurance Specialty Holdings Ltd.
Wellesley House
90 Pitts Bay Road
Pembroke HM08
Bermuda
Attn: Secretary
If to the Indemnitee, to the residence address or residence facsimile number of
the Indemnitee set forth in the records of the Company.
Each party hereto may provide the other party hereto with notice of a new
address for notices under this Section 16, in which event notices under this
Agreement shall be delivered to such other address as the party may have
furnished to the other party at least 10 calendar days prior to such notice.

17.   Supersedes Prior Agreements. This Agreement replaces and supersedes any
other agreement or agreements, oral or written, that the Company may have with
Indemnitee with respect to the subject matter covered by this Agreement,
including but not limited to the Indemnification Agreement, dated [ ], 2007,
between the Company and the Indemnitee.

 

7



--------------------------------------------------------------------------------



 



18.   Separability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision shall
be held to be invalid or unenforceable for any reason, such invalidity or
unenforceability shall not affect the validity or enforceability of the other
provisions.

19.   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Bermuda, without regard to principles of conflict of
laws.

20.   Duration of Agreement. Unless otherwise terminated pursuant to a written
instrument signed by both parties in accordance with Section 22 hereof, this
Agreement shall continue in effect until and terminate upon the later of (a) ten
(10) years after the Indemnitee has ceased to occupy any of the positions or
have any of the relationships described in Section 2 of this Agreement and
(b) the final termination of all pending or threatened actions, suits,
proceedings or investigations with respect to Indemnitee.

21.   Binding Effect. This Agreement shall be binding upon the Indemnitee and
upon the Company, its successors and assigns, and shall inure to the benefit of
the Indemnitee, his heirs, personal representatives and assigns and to the
benefit of the Company, its successors and assigns.

22.   Amendment and Termination. Except for any automatic termination pursuant
to Section 20 hereof, no amendment, modification, termination or cancellation of
this Agreement shall be effective unless in writing signed by both parties.

23.   Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

24.   Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original, but all of
which together shall constitute one and the same Agreement. Only one such
counterpart signed by the party against whom enforceability is sought needs to
be produced to evidence the existence of this Agreement.

 

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

            ENDURANCE SPECIALTY HOLDINGS LTD.
      By:           Name:           Title:                           
[Executive]             

 

9